IN THE SUPREME COURT OF THE STATE OF DELAWARE

MYRON GIBBS,                           §
                                       §
       Defendant Below,                §   No. 143, 2017
       Appellant,                      §
                                       §   Court Below—Superior Court
       v.                              §   of the State of Delaware
                                       §
STATE OF DELAWARE,                     §   Cr. ID No. 0911008893 (N)
                                       §
       Plaintiff Below,                §
       Appellee.                       §

                          Submitted: July 6, 2017
                          Decided: August 7, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                  ORDER

      This 7th day of August 2017, after careful consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the record below, we find it

manifest that the judgment below should be affirmed on the basis of the Superior

Court’s order, dated February 28, 2017, adopting the report and recommendations

of the Commissioner. The Superior Court did not err in concluding that the

appellant’s second motion for postconviction relief was procedurally barred by

Superior Court Criminal Rule 61 and that the appellant had failed to overcome the

procedural hurdles.
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:

                                 /s/ Collins J. Seitz, Jr.
                                        Justice




                                   2